

117 SRES 406 ATS: To authorize representation by the Senate Legal Counsel in the case of Shawn Musgrave v. J. Thomas Manger, et al.
U.S. Senate
2021-10-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III117th CONGRESS1st SessionS. RES. 406IN THE SENATE OF THE UNITED STATESOctober 1, 2021Mr. Schumer (for himself and Mr. McConnell) submitted the following resolution; which was considered and agreed toRESOLUTIONTo authorize representation by the Senate Legal Counsel in the case of Shawn Musgrave v. J. Thomas Manger, et al.Whereas, in the case of Shawn Musgrave v. J. Thomas Manger, et al., Civil Action No. 1:21–cv–02199, pending in the United States District Court for the District of Columbia, plaintiff has named Secretary of the Senate Sonceria Ann Berry and the Office of the Secretary of the Senate as defendants;Whereas, pursuant to sections 703(a) and 704(a)(1) of the Ethics in Government Act of 1978, 2 U.S.C. §§ 288b(a) and 288c(a)(1), the Senate may direct its counsel to defend officers of the Senate in civil actions relating to their official responsibilities: Now therefore, be itThat the Senate Legal Counsel is authorized to represent Secretary of the Senate Sonceria Ann Berry and the Office of the Secretary of the Senate in the case of Shawn Musgrave v. J. Thomas Manger, et al.